Exhibit 95 Mine Safety Disclosure The information concerning mine safety violations or other regulatory matters required by Section 1503(a) of the Dodd-Frank Wall Street Reform and Consumer Protection Act and Section 104 of Regulation S-K, is included in this Exhibit 95. For each coal mine for which we or a subsidiary of ours was an operator within the meaning of Section 3 of the Federal Mine Safety and Health Act of 1977 (the “Mine Act”) during the second quarter of 2014, we include the following table that sets forth: (A) the total number of violations of mandatory health or safety standards that could significantly and substantially contribute to the cause and effect of a coal or other mine safety or health hazard under Section 104 of the Mine Act for which we received a citation from the Mine Safety and Health Administration (“MSHA”); (B) the total number of failure to abate orders issued under Section 104(b) of the Mine Act; (C) the total number of citations and orders for unwarrantable failure to comply with mandatory health or safety standards under Section 104(d) of the Mine Act; (D)the total number of flagrant violations under Section 110(b)(2) of the Mine Act; (E)the total number of imminent danger orders issued under Section 107(a) of the Mine Act; (F) the total dollar value of the proposed MSHA assessments under the Mine Act; and (G) the total number of mining-related fatalities. In addition, no coal mine for which we or a subsidiary of ours was the operator received written notice from MSHA of a pattern of violations, or the potential to have such a pattern, of mandatory health or safety standards that are of such nature as could have significantly and substantially contributed to the cause and effect of coal or other mine health or safety hazards under Section 104(e) of the Mine Act. The total number of legal actions pending before the Federal Mine Safety and Review Commission (the “FMSR Commission”) as of June 30, 2014 was two (2). The aggregate number of legal actions during the period covered by this report instituted (either by MSHA or by us) was one (1) and resolved (meaning final order entered and not appealed) was two (2). Of the legal actions pending before the FMSR Commission as of June 30, 2014, the number of such legal actions that fall into each of the following categories was as follows: (a)contests of citations and orders: zero (0); (b) contests of proposed penalties: two (2); (c)complaints for compensation under Section 111 of the Mine Act: zero (0); (d) complaints of discharge, discrimination or interference under Section 105 of the Mine Act: zero (0); (e)applications for temporary relief under Section 105(b)(2) of the Mine Act: zero (0); and (f)appeals of judges' decisions or orders to the FMSR Commission: zero(0). 1 Mine Safety Disclosure (continued) Oxford Complex MSHA Mine ID MSHA Mine Name (A) Section S&S Citations (#) (B) Section 104(b) Orders (#) (C) Section 104(d) Citations & Orders (#) (D) Section 110(b)(2) Violations (#) (E) Section 107(a) Orders (#) (F) Total Value of Proposed MSHA Assessments (G) Fatalities (#) Muhlenberg Halls Creek - Island Dock - Schoate Preparation Plant - Star - Rose France - Geibel - Belmont Rice #1 1 - Loading Dock 1 - Valley Mining, Inc./Auger #1 (2) - Cadiz Standing Stone Mine - Snyder Mine - Dairy Jean 1 - Crosscreek Mine - Harrison Harrison Resources, LLC/Sexton 2 Pit - New Lexington Oxford Mining #3 - Athens - Noble Rice #2 - Oxford Guernsey - Plainfield Rice #7 - Conesville Plant - Coshocton Strip - Oxford Mining #2 - Tuscarawas Lisbon Mine - Tuscarawas Strip - Stark Strip - 3 0 0 0 0 0 The total dollar value of proposed MSHA assessments is the amount issued during the current reporting period for all citations, orders or violations, not just those indicated herein, and does not necessarily relate to the citations, orders or violations issued by MSHA during the current reporting period or to the pending legal actions reported in Exhibit 95. Proposed MSHA assessment for citation No. 8051700 issued to Oxford Resources GP, LLC under Contractor ID No. T-164. 2
